Name: Council Regulation (EEC) No 3195/80 of 8 December 1980 fixing the activating price for table wines for the period from 16 December 1980 to 15 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/4 Official Journal of the European Communities 11 . 12 . 80 COUNCIL REGULATION (EEC) No 3195/80 of 8 December 1980 fixing the activating price for table wines for the period from 16 December 1980 to 15 December 1981 whereas , when the activating prices for the period from 16 December 1979 to 15 December 1980, were fixed , selectivity was introduced in the fixing of price levels , in order to take account of the differing market trends between red and white wines ; whereas during the past wine year the same price trends have been confirmed ; whereas it would therefore again appear to be desirable for the activating price for A I white wines to be increased by an amount which is smaller than that for red wines and than the increase decided upon by the Council for the guide price ; Whereas the guide prices for the period 16 December 1980 to 15 December 1981 were fixed by Regulation (EEC) No 1591 /80 (3 ) ; whereas Article 3 (3 ) of Regula ­ tion (EEC) No 337/79 provides that the activating price shall be fixed at the same stage and shall be valid during the same period as the guide price ; whereas Regulation (EEC) No 340/79 (4 ) determined the types of table wine to which these prices apply, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2 ), and in particular Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas an activating price must be fixed annually for each type of wine for which a guide price is fixed , taking into consideration the factors set out in Article 3 (2) of Regulation (EEC) No 337/79 ; Whereas the quality of the harvest for the 1980/ 81 wine year can generally be regarded as below average ; Whereas the current prices for R I table wines are very close to the activating price ; whereas the prices for R II table wines , although 10 % below the acti ­ vating price , should rise appreciably in view of the relative shortage , in the production of the 1980 / 81 wine year , of wines of high alcoholic strength ; whereas , however , the prices for A I table wines have remained well below the activating price throughout the 1979/80 wine year , once again confirming the fundamental weakness of this sector of production owing to an imbalance between supply and demand ; whereas the prices for R III , A II and A III table wines are above their respective activating price as a consequence of the limited availability of such wines ; Whereas , as a result of the far more plentiful stocks at the beginning of the wine year than in the previous year, the quantity available is considerably greater than that recorded in an average wine year ; Whereas the level of the activating prices must take account of the factors mentioned above ; whereas the activating prices fixed for the previous wine year should therefore be increased , without , however, encouraging production ; Article 1 The activating prices for table wines for the period from 16 December 1980 to 15 December 1981 shall be fixed as follows : Type of wine Activating price R I 2-49 ECU/% vol / hl R II 2-49 ECU/% vol / hl R III 38-87 ECU/hl A I 2-27 ECU/% vol/hl A II 50-79 ECU/hl A III 58-00 ECU/hl Article 2 This Regulation shall enter into force on 16 December 1980 . ( i ) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) Ol No L 305 , 14 . 11 . 1980 , p. 1 . p ) OJ No L 160 , 26 . 6 . 1980 , p . 1 1 . ( ¢ ») OJ No L 54, 5 . 3 . 1 979 , p . 60 . 11 . 12 . 80 Official Journal of the European Communities No L 333/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1980 . For the Council The President C. NEY